DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 12, 13, and 18 are objected to because of the following informalities:  
In claims 8, 12, and 13: “the processor is configured to illuminate…” should be corrected to –the processor is configured to control the plurality of light assemblies to illuminate…--.
In claim 18, lines 5-6, “associated with the one of the plurality of probe holders associated with the one of the plurality of ultrasound probes” should read -- --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “indicate one of the plurality of ultrasound probes that is appropriate for a selected protocol” in lines 4-5. Because “appropriate” is a relative term, it is unclear what makes a probe appropriate for a selected protocol. For examination purposes, Examiner of record interprets this as indicating one of the plurality of ultrasound probes that would perform best for a selected protocol based on the size and shape of the probe head, the type of array, the frequency of the ultrasound probe, and/or the number of elements in the array, or other factors, to in-line with the specification [0049].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 13-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170150944), hereinafter Kim, in view of McLeod (US  20210010991), hereinafter McLeod.
Regarding claim 1, Kim teaches an ultrasound imaging system (10) comprising: 
a plurality of probe holders (280; “280-1 to 280-6”) (“There may be multiple probes equipped in the ultrasound diagnostic apparatus, and each probe may be coupled with a port of the ultrasound diagnostic apparatus over a wireless communication network or via a cable. Each probe may be held in a holder equipped in the ultrasound diagnostic apparatus.” [0008]; “the probe 100 is held in holder k… in the first to sixth holders 280-1 to 280-6” [0116], Figs. 1-2, 6, 7B); 
a plurality of light assemblies (291c, 291d) attached to the plurality of probe holders (one of the assemblies seen attached in Fig. 7B), wherein each of the plurality of light assemblies is configured to selectively illuminate a different one of the plurality of probe holders (280-1 to 280-6)(“referring to FIG. 7B, the object sensor 291 may be implemented as a photo interrupter, which may include any sensor, such as an infrared sensor, an LED sensor, etc., that includes a light source 291c and a light receiver 291d. If the probe 100 is held in the holder 280, the probe 100 cuts off light (1) irradiated from the light source 291c, and the light receiver 291d may not detect light. Otherwise if the probe 100 is held out of the holder 280, the light (1) irradiated from the light source 291c may be detected by the light receiver 291d.” [0108], Figs. 1-2, 6, 7B); and 
a processor (220, 292, 296) connected to the plurality of light assemblies (“the controller 220 may map each of the first to fourth ports 210-1 to 210-4 to one of the first to sixth holders 291-1 to 291-6 based on information received from the electromagnetic wave sensor sensing value processor 296 and the object sensor sensing value processor 292.” [0081]; “if the probe 100 is held in holder k while the first to sixth object sensors 291-1 to 291-6 equipped in the first to sixth holders 280-1 to 280-6 are activated, the object sensor sensing value processor 292 determines that the probe 100 is held in the holder k based on a sensing value from object sensor k, in operation S1110.” [0116], Fig. 6).  
While Kim teaches that the processor is configured to control the plurality of light assemblies (“Referring to FIG. 6, the main body 200 may include …a controller 220, .., a signal processor 240, an image processor 250, …, first to sixth holders 280-1 to 280-6, first to sixth object sensors 291-1 to 291-6, an object sensor sensing value processor 292, first to sixth electromagnetic wave sensors 295-1 to 295-6, and an electromagnetic wave sensor sensing value processor 296.” [0075]. “The controller 220 may generate control signals to control the respective elements of the probe 100 and main body 200.” [0079]; “the controller 220 … activates the first to sixth electromagnetic wave sensors 291-1 to 291-6” [0125]; Figs. 1-2, 6-7), Kim does not teach that the processor is configured to control the plurality of light assemblies in order to selectively illuminate one or more of the plurality of probe holders. 
However, McLeod discloses sensor cleaning and calibration devices and systems, which is analogous art. McLeod teaches that the processor (“a computerized system to activate and automate desired cleaning and calibration functions. By way of non-limiting example, a master control panel may be fitted with either a programmable logic controller (PLC) or a microprocessor that includes software for scheduling, initiating, and carrying out cleaning and calibration functions." [0013]”) is configured to control the plurality of light assemblies (“at least one light-emitting diode (LED),” [0019]) in order to selectively illuminate one or more of the plurality of probe (“sensor/electrode") holders (“Sensor holder assemblies”) (“Sensor holder assemblies according to the present invention …may in embodiments be fitted with … one or more light-emitting diodes (LEDs), or other similar means for allowing a technician or user to visually inspect the sensors or portions thereof." [0010]. “Sensor holder assemblies … may be configured to house … more than one sensor/electrode" [0014]. “Embodiments of the present invention may advantageously improve the visibility of the sensor or electrode itself to a user or technician, and/or may provide to a user or technician clear visual indicia of the status of the sensor/electrode and/or … calibration process…some embodiments allow a user or technician to visually inspect a sensor without removing the sensor from the sensor holder assembly by providing within the sensor holder assembly … LED lighting. One or more LEDs (which may be the same as or different from LEDs provided to allow the user or technician to visually inspect the electrode) can be included to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle, a sensor fault or upset condition (e.g. exceedance of probe slope), and the like” [0015]; “the system may further comprise a visual inspection device, mounted on or within the sensor holder assembly and positioned to enable a user to visually inspect the electrode tip. The visual inspection device may, but need not, comprise one or more selected from the group consisting of … at least one light-emitting diode (LED),” [0019]; “a sensor cleaning and calibration system comprises a sensor holder assembly, … configured to receive and securely hold each of at least first and second sensor electrodes by a mechanical interconnection,” [0025]; “the system may further comprise a light-emitting diode configured to provide a visual indicator of an operating condition of the system. The operating condition may, but need not, be selected from the group consisting of … an in-progress calibration procedure, and a sensor fault condition.” [0039] The “blinking, flashing” selectively illuminates one or more sensors with the “fault condition” to indicate the “status of the sensor/electrode” out of the plurality of sensor/electrodes, controlled by a microprocessor).
Therefore, based on McLeod’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim to have the processor that is configured to control the plurality of light assemblies in order to selectively illuminate one or more of the plurality of probe holders, as taught by McLeod, in order to facilitate visual inspections (McLeod: [0019]). 
Regarding claim 7, Kim modified by McLeod teaches the ultrasound imaging system of claim 1, wherein Kim teaches that the processor is configured to control the plurality of light assemblies to illuminate the plurality of probe holders (“Referring to FIG. 6, the main body 200 may include …a controller 220, … first to sixth holders 280-1 to 280-6, first to sixth object sensors 291-1 to 291-6, an object sensor sensing value processor 292, first to sixth electromagnetic wave sensors 295-1 to 295-6, and an electromagnetic wave sensor sensing value processor 296.” [0075]. “The controller 220 may generate control signals to control the respective elements of the probe 100 and main body 200.” [0079]; “the controller 220 … activates the first to sixth electromagnetic wave sensors 291-1 to 291-6” [0125]; Figs. 1-2, 6-7).
Kim does not teach that the processor is configured to illuminate one of the plurality of probe holders to indicate a status of a probe diagnostics test being performed on an ultrasound probe associated with the one of the plurality of probe holders.
However, McLeod discloses sensor calibration devices and systems, which is analogous art. McLeod teaches that the processor (“a computerized system to activate and automate desired cleaning and calibration functions. By way of non-limiting example, a master control panel may be fitted with either a programmable logic controller (PLC) or a microprocessor that includes software for scheduling, initiating, and carrying out cleaning and calibration functions." [0013]”) is configured to illuminate one of the plurality of probe holders (“Sensor holder” [0014]) (“to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle, a sensor fault or upset condition” [0015]) to indicate a status of a probe diagnostics test being performed (“to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle” [0015]) on a probe associated with the one of the plurality of probe holders (one of the “more than one sensor/electrode" [0014]) (“Sensor holder assemblies according to the present invention …may in embodiments be fitted with … one or more light-emitting diodes (LEDs), or other similar means for allowing a technician or user to visually inspect the sensors or portions thereof." [0010]. “Sensor holder assemblies … may be configured to house … more than one sensor/electrode" [0014]. “Embodiments of the present invention may advantageously improve the visibility of the sensor or electrode itself to a user or technician, and/or may provide to a user or technician clear visual indicia of the status of the sensor/electrode and/or … calibration process…some embodiments allow a user or technician to visually inspect a sensor without removing the sensor from the sensor holder assembly by providing within the sensor holder assembly … LED lighting. One or more LEDs (which may be the same as or different from LEDs provided to allow the user or technician to visually inspect the electrode) can be included to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle, a sensor fault or upset condition (e.g. exceedance of probe slope), and the like” [0015]. The “blinking, flashing” illuminates the one of the plurality of probe holders in response to detecting a signal indicating the  “status of the sensor/electrode” [0015]).
Therefore, based on McLeod’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim to have the processor that is configured to illuminate one of the plurality of probe holders to indicate a status of a probe diagnostics test being performed on a probe associated with the one of the plurality of probe holders, as taught by McLeod, in order to facilitate visual inspections (McLeod: [0019]). In the combined invention of Kim and McLeod, a status of a probe diagnostics test being performed on an ultrasound probe.
Regarding claim 8, Kim modified by McLeod teaches the ultrasound imaging system of claim 7.
Kim does not teach that the processor is configured to illuminate the one of the plurality of probe holders with a first color to indicate that the probe diagnostics test is being performed on the ultrasound probe;
illuminate the one of the plurality of probe holders with a second color to indicate that the ultrasound probe has passed the probe diagnostics test; and
illuminate the one of the plurality of probe holders with a third color to indicate that the ultrasound probe has failed the probe diagnostics test.
However, McLeod discloses sensor calibration devices and systems, which is analogous art. McLeod teaches that the processor (“a computerized system to activate and automate desired cleaning and calibration functions. By way of non-limiting example, a master control panel may be fitted with either a programmable logic controller (PLC) or a microprocessor that includes software for scheduling, initiating, and carrying out cleaning and calibration functions." [0013]”) is configured to illuminate the one of the plurality of probe holders (“Sensor holder” [0014]) (“to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle, a sensor fault or upset condition” [0015]) with a first color (one of the “changing colors” [0015]) to indicate that the probe diagnostics test is being performed on the probe (“to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle” [0015]);
 illuminate the one of the plurality of probe holders with a second color (one of the “changing colors” [0015]) to indicate that the ultrasound probe has passed the probe diagnostics test (“to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle”  [0015]. Because para. 15 discloses the status of the “calibration cycle” and “a sensor fault or upset condition,” it would be obvious to one of ordinary skill in the art to provide “passed” or ended without “a sensor fault or upset condition” as a status); and
illuminate the one of the plurality of probe holders with a third color (one of the “changing colors” [0015]) to indicate that the ultrasound probe has failed the probe diagnostics test (“a sensor fault or upset condition” [0015]).
Therefore, based on McLeod’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim to have the processor that is configured to illuminate the one of the plurality of probe holders with a first color to indicate that the probe diagnostics test is being performed on the probe; illuminate the one of the plurality of probe holders with a second color to indicate that the probe has passed the probe diagnostics test; and illuminate the one of the plurality of probe holders with a third color to indicate that the probe has failed the probe diagnostics test, as taught by McLeod, in order to facilitate visual inspections (McLeod: [0019]). In the combined invention of Kim and McLeod, the probe is the ultrasound probe.
Regarding claim 9, Kim modified by McLeod teaches the ultrasound imaging system of claim 1, wherein Kim teaches that each of the plurality of probe holders (280-1 to 280-6) comprises a cradle (280), and wherein each of the plurality of light assemblies (291) comprises an LED (291c) configured to direct light onto at least a portion of the cradle of one of the plurality of probe holders (seen in Fig. 7B) )(“referring to FIG. 7B, the object sensor 291 may be implemented as a photo interrupter, which may include any sensor, such as … an LED sensor, etc., that includes a light source 291c and a light receiver 291d. If the probe 100 is held in the holder 280, the probe 100 cuts off light (1) irradiated from the light source 291c, and the light receiver 291d may not detect light. Otherwise if the probe 100 is held out of the holder 280, the light (1) irradiated from the light source 291c may be detected by the light receiver 291d.” [0108], Figs. 1-2, 6, 7B).     
Regarding claim 13, Kim modified by McLeod teaches the ultrasound imaging system of claim 1.
 Kim teaches a plurality of ultrasound probes (100), each associated with a different one of the plurality of probe holders (280)(seen in Fig. 7B), and wherein the processor is configured to illuminate one of the plurality of probe holders (“Referring to FIG. 6, the main body 200 may include …a controller 220, .., a signal processor 240, an image processor 250, …, first to sixth holders 280-1 to 280-6, first to sixth object sensors 291-1 to 291-6, an object sensor sensing value processor 292, first to sixth electromagnetic wave sensors 295-1 to 295-6, and an electromagnetic wave sensor sensing value processor 296.” [0075]. “The controller 220 may generate control signals to control the respective elements of the probe 100 and main body 200.” [0079]; “the controller 220 … activates the first to sixth electromagnetic wave sensors 291-1 to 291-6” [0125]; Figs. 1-2, 6-7. Note that “a light source 291c” is one of the “respective elements of the probe 100 and main body 200”) while one of the plurality of ultrasound probes associated with the one of the plurality of probe holders is being used for scanning (“referring to FIG. 7B, the object sensor 291 may be implemented as a photo interrupter, which may include any sensor, such as … an LED sensor, etc., that includes a light source 291c and a light receiver 291d. If the probe 100 is held in the holder 280, the probe 100 cuts off light (1) irradiated from the light source 291c, and the light receiver 291d may not detect light. Otherwise if the probe 100 is held out of the holder 280, the light (1) irradiated from the light source 291c may be detected by the light receiver 291d.” [0108], Figs. 1-2, 6, 7B. When a probe is used for scanning, it is “held out of the holder 280”).     
Regarding claim 14, Kim teaches a method (Figs. 8-9) for use with an ultrasound imaging system (10) including a plurality of probe holders (280; “280-1 to 280-6”) (“the probe 100 is held in holder k… in the first to sixth holders 280-1 to 280-6” [0116], Figs. 1-2, 6, 7B) and a plurality of ultrasound probes (“There may be multiple probes equipped in the ultrasound diagnostic apparatus …Each probe may be held in a holder equipped in the ultrasound diagnostic apparatus.” [0008]; “the probe 100 is held in holder k… in the first to sixth holders 280-1 to 280-6” [0116], Figs. 1-2, 6, 7B), where each of the plurality of ultrasound probes is associated with a different one of the plurality of probe holders (“the probe 100 is held in holder k… in the first to sixth holders 280-1 to 280-6” [0116], Figs. 1-2, 6, 7B), and a plurality of light assemblies (291c, 291d) attached to the plurality of probe holders (one of the assemblies seen attached in Fig. 7B), the method comprising: 
receiving a probe status (“a sensing value” [0116]) with respect to one of the plurality of ultrasound probes (“the controller 220 may map each of the first to fourth ports 210-1 to 210-4 to one of the first to sixth holders 291-1 to 291-6 based on information received from the electromagnetic wave sensor sensing value processor 296 and the object sensor sensing value processor 292.” [0081]; “if the probe 100 is held in holder k while the first to sixth object sensors 291-1 to 291-6 equipped in the first to sixth holders 280-1 to 280-6 are activated, the object sensor sensing value processor 292 determines that the probe 100 is held in the holder k based on a sensing value from object sensor k, in operation S1110.” [0116], Fig. 6); and 
controlling, with a processor (220), the plurality of light assemblies in order to illuminate the one of the plurality of probe holders associated with the one of the plurality of ultrasound probes (“Referring to FIG. 6, the main body 200 may include …a controller 220, .., a signal processor 240, an image processor 250, …, first to sixth holders 280-1 to 280-6, first to sixth object sensors 291-1 to 291-6” [0075]. “The object sensor 291 may detect physical changes around the holder 280. For example, the object sensor 291 may be … an Light Emitting Diode (LED) sensor” [0097]. “The controller 220 may generate control signals to control the respective elements of the probe 100 and main body 200.” [0079]; “the controller 220 … activates the first to sixth electromagnetic wave sensors 291-1 to 291-6” [0125]; Figs. 1-2, 6-7. Note that “a light source 291c” is one of the “respective elements of the probe 100 and main body 200” [0075], [0097], [0108]). 
Kim does not teach conveying the probe status by controlling, with the processor, the plurality of light assemblies in order to illuminate the one of the plurality of probe holders associated with the one of the plurality of ultrasound probes in order to convey the probe status. 
However, McLeod discloses sensor calibration devices and systems, which is analogous art. McLeod teaches that the processor (“a computerized system to activate and automate desired cleaning and calibration functions. By way of non-limiting example, a master control panel may be fitted with either a programmable logic controller (PLC) or a microprocessor that includes software for scheduling, initiating, and carrying out cleaning and calibration functions." [0013]”) is configured to control the plurality of light assemblies (“at least one light-emitting diode (LED),” [0019]) in order to illuminate the one or more of the plurality of probe (“sensor/electrode") holders (“Sensor holder assemblies”) in order to convey the probe status (“the status of a … calibration cycle, a sensor fault or upset condition (e.g. exceedance of probe slope), and the like” [0015]) (“Sensor holder assemblies according to the present invention …may in embodiments be fitted with … one or more light-emitting diodes (LEDs), or other similar means for allowing a technician or user to visually inspect the sensors or portions thereof." [0010]. “Sensor holder assemblies … may be configured to house … more than one sensor/electrode" [0014]. “Embodiments of the present invention may advantageously improve the visibility of the sensor or electrode itself to a user or technician, and/or may provide to a user or technician clear visual indicia of the status of the sensor/electrode and/or … calibration process…some embodiments allow a user or technician to visually inspect a sensor without removing the sensor from the sensor holder assembly by providing within the sensor holder assembly … LED lighting. One or more LEDs (which may be the same as or different from LEDs provided to allow the user or technician to visually inspect the electrode) can be included to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle, a sensor fault or upset condition (e.g. exceedance of probe slope), and the like” [0015]; “the system may further comprise a visual inspection device, mounted on or within the sensor holder assembly and positioned to enable a user to visually inspect the electrode tip. The visual inspection device may, but need not, comprise one or more selected from the group consisting of … at least one light-emitting diode (LED),” [0019]; “a sensor cleaning and calibration system comprises a sensor holder assembly, … configured to receive and securely hold each of at least first and second sensor electrodes by a mechanical interconnection,” [0025]; “the system may further comprise a light-emitting diode configured to provide a visual indicator of an operating condition of the system. The operating condition may, but need not, be selected from the group consisting of … an in-progress calibration procedure, and a sensor fault condition.” [0039] The “blinking, flashing” illuminates the one or more of the plurality of probe holders when a sensor has the “fault condition” to indicate the “status of the sensor/electrode” out of the plurality of sensor/electrodes, controlled by a microprocessor).
Therefore, based on McLeod’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim to have the step of controlling, with the processor, the plurality of light assemblies in order to illuminate the one of the plurality of probe holders in order to convey the probe status, as taught by McLeod, in order to facilitate visual inspections (McLeod: [0019]). In the combined invention of Kim and McLeod, the one of the plurality of probe holders is associated with the one of the plurality of ultrasound probes.
Regarding claim 16, Kim modified by McLeod teaches the method of claim 14. 
Kim teaches receiving an updated probe status (“The controller 220 may determine whether the probe 100 held in is activated based on sensing values from the first to sixth electromagnetic wave sensors 295-1 to 295-6 arranged in the first to sixth holders 280-1 to 280-6” [0117], “the controller 220 determines that the probe 100 comes into contact with the object sensor k that corresponds to the holder k while the first to sixth object sensors 291-1 to 291-6 equipped in the first to sixth holders 280-1 to 280-6, respectively, are activated,” [0118], Figs. 1-2, 6, 7B).
Kim does not teach controlling, with the processor, the plurality of light assemblies in order to illuminate the one of the plurality of probe holders with a different color to convey the updated probe status.  
However, McLeod discloses sensor calibration devices and systems, which is analogous art. McLeod teaches controlling, with the processor, the plurality of light assemblies in order to illuminate the one of the plurality of probe holders with a different color (“changing colors” [0015]) to convey the updated probe status (“Sensor holder assemblies…may … be fitted with … one or more light-emitting diodes (LEDs), or other similar means for allowing a technician or user to visually inspect the sensors or portions thereof." [0010]; “a programmable logic controller (PLC) or a microprocessor that includes software for scheduling, initiating, and carrying out … calibration functions." [0013]. “Embodiments of the present invention … may provide to a user or technician clear visual indicia of the status of the sensor/electrode and/or … calibration process…some embodiments allow a user or technician to visually inspect a sensor without removing the sensor from the sensor holder assembly by providing within the sensor holder assembly … LED lighting. One or more LEDs (which may be the same as or different from LEDs provided to allow the user or technician to visually inspect the electrode) can be included to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle, a sensor fault or upset condition (e.g. exceedance of probe slope), and the like” [0015]. The “blinking, flashing, changing colors,” to illuminate one of the plurality of probe holders containing a sensor with the “sensor fault”).
Therefore, based on McLeod’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Kim and McLeod to have step of controlling, with the processor, the plurality of light assemblies in order to illuminate the one of the plurality of probe holders with a different color to convey the updated probe status, as taught by McLeod, in order to facilitate visual inspections (McLeod: [0019]). 
Regarding claim 20, Kim modified by McLeod teaches the method of claim 14. 
Kim does not teach that the probe status is probe diagnostics test in progress.  
However, McLeod discloses sensor calibration devices and systems, which is analogous art. McLeod teaches that the probe status is probe diagnostics test in progress (“Embodiments of the present invention … may provide to a user or technician clear visual indicia of the status of the sensor/electrode and/or … calibration process... to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle,” [0015]). 
Therefore, based on McLeod’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Kim and McLeod to have the probe status that is probe diagnostics test in progress, as taught by McLeod, in order to facilitate visual inspections (McLeod: [0019]). 

Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and McLeod as applied to claim 1, and further in view of Han et al (US 20190307423), hereinafter, Han.
Regarding claim 2, Kim modified by McLeod teaches the ultrasound imaging system of claim 1.
Kim teaches that each of the plurality of probe holders further comprises a slot for allowing passage of a cable (120) of an ultrasound probe (100) (“The probe 100 may include a transducer 110 for transmitting/receiving ultrasound, a probe connector 130 for transmitting/receiving signals to/from the main body 200, and a cable 120 connecting the transducer 110 and the probe connector 130.” [0059], Figs. 1, 7B. While not shown, a slot has to be present at the bottom of the probe in Fig. 7B to allow passage of cable 120) and further comprising a plurality of sensor assemblies attached to the plurality of probe holders (“the first to sixth object sensors 291-1 to 291-6 equipped in the first to sixth holders 280-1 to 280-6” [0116], “the first to sixth electromagnetic wave sensors 295-1 to 295-6 arranged in the first to sixth holders 280-1 to 280-6” [0117], Fig. 6).
 Kim modified by McLeod does not teach that each of the plurality of sensor assemblies is configured to detect movement of the cable through the slot of one of the plurality of probe holders.
However, Han discloses a probe rack and ultrasound apparatus employing the same, which is analogous art. Han teaches that each of the plurality of sensor assemblies (“a plurality of sensors” [0138]) is configured to detect movement of the cable (“detects the presence of the cable 142 when the cable 142 approaches the cable sensor 937” [0139])(“The cable sensor 937 may be located on one side of the hanger 932 and include one or a plurality of sensors. The cable sensor 937 detects whether the cable (142 of FIG. 1) of the probe (140 of FIG. 1) is hung over the hanger 932.” [0138]; “the cable sensor 937 may be a pressure-sensitive touch sensor for sensing the pressure exerted by the cable 142. As another example, the cable sensor 937 may be a proximity sensor that detects the presence of the cable 142 when the cable 142 approaches the cable sensor 937 within a predetermined distance therefrom without actually touching the cable sensor 937.” [0139]; “the cable sensor 937 senses whether the cable 142 is hung over the hanger 932 and transmits information about whether the cable 142 is hung over the hanger 932 to the controller 270.” [0140], Fig. 9).
Therefore, based on Han’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim and McLeod to have each of the plurality of sensor assemblies that is configured to detect movement of the cable, as taught by Han, in order to simplify the system operation by providing probe-related information to a user (Han: [0147]). In the combined invention of Kim, McLeod, and Han, each of the plurality of sensor assemblies that is configured to detect movement of the cable through the slot of one of the plurality of probe holders.
Regarding claim 3, Kim modified by McLeod and Han teaches the ultrasound imaging system of claim 2, wherein Kim teaches that the processor is configured to control the plurality of light assemblies to illuminate the plurality of probe holders (“Referring to FIG. 6, the main body 200 may include …a controller 220, … first to sixth holders 280-1 to 280-6, first to sixth object sensors 291-1 to 291-6, an object sensor sensing value processor 292, first to sixth electromagnetic wave sensors 295-1 to 295-6, and an electromagnetic wave sensor sensing value processor 296.” [0075]. “The controller 220 may generate control signals to control the respective elements of the probe 100 and main body 200.” [0079]; “the controller 220 … activates the first to sixth electromagnetic wave sensors 291-1 to 291-6” [0125]; Figs. 1-2, 6-7), and detect a signal from one of the plurality of sensor assemblies indicating that the ultrasound probe has been removed from the one of the plurality of probe holders (“the controller 220 may map each of the first to fourth ports 210-1 to 210-4 to one of the first to sixth holders 291-1 to 291-6 based on information received from the electromagnetic wave sensor sensing value processor 296 and the object sensor sensing value processor 292.” [0081]; “if the probe 100 is held out of the holder 280, the light (1) irradiated from the light source 291c may be detected by the light receiver 291d.” [0108]; “if the probe 100 is held in holder k while the first to sixth object sensors 291-1 to 291-6 equipped in the first to sixth holders 280-1 to 280-6 are activated, the object sensor sensing value processor 292 determines that the probe 100 is held in the holder k based on a sensing value from object sensor k, in operation S1110.” [0116], Fig. 6Figs. 1-2, 6, 7B).
Kim does not teach that the processor is configured to illuminate the one of the plurality of probe holders in response to detecting a signal from one of the plurality of sensor assemblies.
However, McLeod discloses sensor cleaning and calibration devices and systems, which is analogous art. McLeod teaches that the processor (“a computerized system to activate and automate desired cleaning and calibration functions. By way of non-limiting example, a master control panel may be fitted with either a programmable logic controller (PLC) or a microprocessor that includes software for scheduling, initiating, and carrying out cleaning and calibration functions." [0013]”) is configured to illuminate the one of the plurality of probe holders (“Sensor holder” [0014]) (“to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle, a sensor fault or upset condition” [0015]) in response to detecting a signal from one of the plurality of sensor assemblies (“more than one sensor/electrode" [0014]) (“Sensor holder assemblies according to the present invention …may in embodiments be fitted with … one or more light-emitting diodes (LEDs), or other similar means for allowing a technician or user to visually inspect the sensors or portions thereof." [0010]. “Sensor holder assemblies … may be configured to house … more than one sensor/electrode" [0014]. “Embodiments of the present invention may advantageously improve the visibility of the sensor or electrode itself to a user or technician, and/or may provide to a user or technician clear visual indicia of the status of the sensor/electrode and/or … calibration process…some embodiments allow a user or technician to visually inspect a sensor without removing the sensor from the sensor holder assembly by providing within the sensor holder assembly … LED lighting. One or more LEDs (which may be the same as or different from LEDs provided to allow the user or technician to visually inspect the electrode) can be included to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle, a sensor fault or upset condition (e.g. exceedance of probe slope), and the like” [0015]. The “blinking, flashing” illuminates the one of the plurality of probe holders in response to detecting a signal indicating the  “status of the sensor/electrode” [0015]).
Therefore, based on McLeod’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Kim to have the processor that is configured to illuminate the one of the plurality of probe holders in response to detecting a signal from one of the plurality of sensor assemblies, as taught by McLeod, in order to facilitate visual inspections (McLeod: [0019]). 
Regarding claim 4, Kim modified by McLeod teaches the ultrasound imaging system of claim 2.
Kim teaches illuminating one of the plurality of probe holders with a first color (a color of the “light (1) irradiated from the light source 291c” [0108], Fig. 7B) to indicate that the ultrasound probe has been removed from the one of the plurality of probe holders (“The object sensor 291 may detect physical changes around the holder 280. For example, the object sensor 291 may be … an Light Emitting Diode (LED) sensor” [0097]; “if the probe 100 is held out of the holder 280, the light (1) irradiated from the light source 291c may be detected by the light receiver 291d.” [0108], Figs. 1-2, 6, 7B); the processor configured to receive signals from one of the plurality of sensor assemblies (“an object sensor sensing value processor 292, first to sixth electromagnetic wave sensors 295-1 to 295-6, and an electromagnetic wave sensor sensing value processor 296.” [0075]. “The controller 220 may determine whether the probe 100 held in is activated based on sensing values from the first to sixth electromagnetic wave sensors 295-1 to 295-6 arranged in the first to sixth holders 280-1 to 280-6” [0117], “the controller 220 determines that the probe 100 comes into contact with the object sensor k that corresponds to the holder k while the first to sixth object sensors 291-1 to 291-6 equipped in the first to sixth holders 280-1 to 280-6, respectively, are activated,” [0118], Figs. 1-2, 6, 7B)
Kim does not teach that (1) the processor is configured to control the plurality of light assemblies to illuminate one of the plurality of probe holders with the first color and 
(2) with a second color to indicate that the ultrasound probe has been returned to the one of the plurality of probe holders in response to receiving signals from one of the plurality of sensor assemblies. 
However, regarding feature (1), McLeod discloses sensor calibration devices and systems, which is analogous art. McLeod teaches that the processor is configured to control the plurality of light assemblies to illuminate one of the plurality of probe holders with the first color (“Sensor holder assemblies…may … be fitted with … one or more light-emitting diodes (LEDs), or other similar means for allowing a technician or user to visually inspect the sensors or portions thereof." [0010]; “a programmable logic controller (PLC) or a microprocessor that includes software for scheduling, initiating, and carrying out … calibration functions." [0013]. “Embodiments of the present invention may advantageously improve the visibility of the sensor or electrode itself to a user or technician, and/or may provide to a user or technician clear visual indicia of the status of the sensor/electrode and/or … calibration process…some embodiments allow a user or technician to visually inspect a sensor without removing the sensor from the sensor holder assembly by providing within the sensor holder assembly … LED lighting. One or more LEDs (which may be the same as or different from LEDs provided to allow the user or technician to visually inspect the electrode) can be included to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle, a sensor fault or upset condition (e.g. exceedance of probe slope), and the like” [0015]. The “blinking, flashing, changing colors,” to illuminate one of the plurality of probe holders containing a sensor with the “sensor fault”).
Therefore, based on McLeod’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Kim and McLeod to have the processor that is configured to control the plurality of light assemblies to illuminate one of the plurality of probe holders with the first color, as taught by McLeod, in order to facilitate visual inspections (McLeod: [0019]). 
Regarding feature (2), Kim modified by McLeod does not teach that the processor is configured to control the plurality of light assemblies to illuminate one of the plurality of probe holders with a second color to indicate that the ultrasound probe has been returned to the one of the plurality of probe holders in response to receiving signals from one of the plurality of sensor assemblies. 
However, Han discloses a probe rack and ultrasound apparatus employing the same, which is analogous art. Han teaches the processor (250) is configured to control the plurality of light assemblies (836) to illuminate one of the plurality of probe holders with a second color (a color of “the indicator light” [0101]) to indicate that the ultrasound probe (140) has been returned to the one of the plurality of probe holders (832) in response to receiving signals from one of the plurality of sensor assemblies (“Sensors in the probe sensor 1038”)(“when the probe rack 130 includes an indicator light, the rack driver 250 may control the indicator light provided on the side of a hanger where the probe 140 selected via the user input interface 230 is placed to emit light. As another example, when the probe rack 130 includes a sensor for sensing the probe body (141 of FIG. 1)" [0101], Fig. 1. “When the probe rack 830 includes a plurality of hangers 832, a plurality of indicator lights 836 may be respectively provided for the plurality of hangers 832” [0133], Fig. 8. “The probe sensor 1038 may be positioned in one side of the probe base 1031 and include one or a plurality of sensors. Sensors in the probe sensor 1038 may be arranged at respective expected positions where probes 140 are to be placed on the probe base 1031. The probe sensor 1038 may sense whether the probe 140 is placed on the probe base 1031.” [0145]. “Furthermore, after the probe 140 is used, the probe sensor 1038 may detect whether the probe 140 is properly placed back in the probe rack 1030… information indicating that the probe 140 is not properly held in the probe rack 1030 may be displayed …or the indicator light (836 of FIG. 8) may be turned on to indicate such information." [0147], Fig. 10).
Therefore, based on Han’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim and McLeod to have the processor that is configured to control the plurality of light assemblies to illuminate one of the plurality of probe holders with a second color to indicate that the ultrasound probe has been returned to the one of the plurality of probe holders in response to receiving signals from one of the plurality of sensor assemblies, as taught by Han, in order to simplify the system operation by providing visual indications to a user (Han: [0147]).
Regarding claim 11, Kim modified by McLeod teaches the ultrasound imaging system of claim 1, wherein Kim teaches that the probe cradle is made of a transparent material or a semi-transparent material, and wherein light from the LED is visible from outside the probe cradle (seen in Fig. 7B, unlike the cradle in Fig. 7A, the cradle is pictured transparent to allow the light to pass through from the “light source 291c” to the “light receiver 291d” [0108], Fig. 7B).
Kim modified by McLeod does not teach that the LED is positioned inside the cradle.
However, Han discloses a probe rack and ultrasound apparatus employing the same, which is analogous art. Han teaches that the LED (836) is positioned inside the cradle (832)(“Referring to FIG. 8, the probe rack 830 according to the present embodiment may include a probe base 831, a hanger 832, a movable support 833, … and an indicator light 836.” [0131]. “An LED, an OLED, … may be used as the indicator light 836.” [0132]. “The indicator light 836 may be positioned at one side of the hanger 832. When the probe rack 830 includes a plurality of hangers 832, a plurality of indicator lights 836 may be respectively provided for the plurality of hangers 832.” [0133]; “the indicator light 836 may be used to indicate the hanger 832 over which the cable 142 of the probe 140 selected by the user in a probe setting mode is hung. When the indicator light 836 emits light, the user may easily identify the probe 140 to be selected even in a dark place.” [0134], Fig. 8).
Therefore, based on Han’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim and McLeod to have the LED that is positioned inside the cradle, as taught by Han, in order to simplify the system operation by providing visual indications to a user so that the user may easily identify the probe (Han: [0134]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and McLeod as applied to claim 1, and further in view of Ben-Ezra (US 20100204617), hereinafter, Ben-Ezra.
Regarding claim 5, Kim modified by McLeod teaches the ultrasound imaging system of claim 1.
Kim teaches the processor is configured to control the plurality of light assemblies (“Referring to FIG. 6, the main body 200 may include …a controller 220, .., a signal processor 240, an image processor 250, …, first to sixth holders 280-1 to 280-6, first to sixth object sensors 291-1 to 291-6, an object sensor sensing value processor 292, first to sixth electromagnetic wave sensors 295-1 to 295-6, and an electromagnetic wave sensor sensing value processor 296.” [0075]. “The controller 220 may generate control signals to control the respective elements of the probe 100 and main body 200.” [0079]; “the controller 220 … activates the first to sixth electromagnetic wave sensors 291-1 to 291-6” [0125]; Figs. 1-2, 6-7) to illuminate one of the plurality of probe holders with a first color (a color of the “light (1) irradiated from the light source 291c” [0108], Fig. 7B) (“if the probe 100 is held out of the holder 280, the light (1) irradiated from the light source 291c may be detected by the light receiver 291d.” [0108], Figs. 1-2, 6, 7B).
While Kim teaches that the processor is configured to determine that an ultrasound probe (100) associated with the one of the plurality of probe holders has been activated (“The controller 220 may determine whether the probe 100 held in is activated based on sensing values from the first to sixth electromagnetic wave sensors 295-1 to 295-6 arranged in the first to sixth holders 280-1 to 280-6” [0117], “the controller 220 determines that the probe 100 comes into contact with the object sensor k that corresponds to the holder k while the first to sixth object sensors 291-1 to 291-6 equipped in the first to sixth holders 280-1 to 280-6, respectively, are activated,” [0118], Figs. 1-2, 6, 7B), Kim modified by McLeod and Han does not teach controlling the plurality of light assemblies to illuminate one of the plurality of probe holders with the first color to indicate that an ultrasound probe associated with the one of the plurality of probe holders has been activated.
However, Ben-Ezra discloses ultrasonic probe with acoustic output sensing, which is analogous art. Ben-Ezra  teaches controlling the light assembly (LED) to indicate that the ultrasound probe (102) has been activated (“the indication … comprises at least one indication selected from a group consisting of: a lit light emitting diode (LED),” [0029]. “A detection signal may include a binary indication of the existence or non-existence of acoustic energy, namely--a simple indication of the on or off status of probe (102)” [0069]).
Therefore, based on Ben-Ezra ’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim and McLeod to control the light assembly to indicate that the ultrasound probe has been activated, as taught by Ben-Ezra, in order to facilitate a simple indication of on/off status of a probe (Ben-Ezra: [0069]). In the combined invention of Kim, McLeod, and Ben-Ezra, the processor is configured to control the plurality of light assemblies to illuminate one of the plurality of probe holders with the first color to indicate that the ultrasound probe associated with the one of the plurality of probe holders has been activated.
Regarding claim 6, Kim modified by McLeod and Ben-Ezra teaches the ultrasound imaging system of claim 5.
Kim teaches that the processor is configured to control the plurality of light assemblies to illuminate the one of the plurality of probe holders with a first color (a color of the “light (1) irradiated from the light source 291c” [0108], Fig. 7B) to indicate that the ultrasound probe is currently being used for scanning (“if the probe 100 is held out of the holder 280, the light (1) irradiated from the light source 291c may be detected by the light receiver 291d.” [0108], Figs. 1-2, 6, 7B).
Kim does not teach illuminating with a second color, different than the first color to indicate. 
However, McLeod discloses sensor calibration devices and systems, which is analogous art. McLeod teaches illuminating with a second color, different than the first color to indicate (“changing colors” [0015]) (“One or more LEDs (which may be the same as or different from LEDs provided to allow the user or technician to visually inspect the electrode) can be included to provide a visual indicator—e.g. … changing colors, …—of the status of a … calibration cycle, a sensor fault or upset condition (e.g. exceedance of probe slope), and the like” [0015]).
Therefore, based on McLeod’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Kim, McLeod, and Ben-Ezra to illuminate with a second color, different than the first color to indicate, as taught by McLeod, in order to facilitate visual inspections (McLeod: [0019]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and McLeod as applied to claim 9, and further in view of Sunnarborg, et al. (US 20130211221), hereinafter Sunnarborg.
Regarding claim 10, Kim modified by McLeod teaches the ultrasound imaging system of claim 9. 
Kim teaches that the LED is configured to transmit light from the LED onto at least a portion of the cradle of one of the plurality of probe holders (seen in Fig. 7B)(“referring to FIG. 7B, the object sensor 291 may be implemented as a photo interrupter, which may include any sensor, such as … an LED sensor, etc., that includes a light source 291c and a light receiver 291d. If the probe 100 is held in the holder 280, the probe 100 cuts off light (1) irradiated from the light source 291c, and the light receiver 291d may not detect light. Otherwise if the probe 100 is held out of the holder 280, the light (1) irradiated from the light source 291c may be detected by the light receiver 291d.” [0108], Figs. 1-2, 6, 7B).     
Kim modified by McLeod does not teach that the LED is positioned inside an optical window configured to transmit light from the LED. 
However, Sunnarborg discloses a system and method for identifying and communicating with an interventional medical device, which is analogous art. Sunnarborg teaches that the LED is positioned inside an optical window configured to transmit light from the LED (“the electronic identification system 32 may include … an LED visible through a transparent window” [0030]).
Therefore, based on Sunnarborg’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim and McLeod to have the LED that is positioned inside an optical window configured to transmit light from the LED, as taught by Sunnarborg, in order to facilitate device identification (Sunnarborg: Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and McLeod as applied to claim 1, and further in view of Chamberlain et al (US 20200000430), hereinafter Chamberlain.
Regarding claim 12, Kim modified by McLeod teaches the ultrasound imaging system of claim 1. 
Kim teaches a plurality of ultrasound probes (“the first to fourth probes 100-1 to 100-4" [0095]; Figs. 5-6), each associated with a different one of the plurality of probe holders (the first to sixth holders 280-1 to 280-6 may be able to hold the first to fourth probes 100-1 to 100-4. In this case, a holder 280 may hold one probe 100." [0095]).

While Kim teaches that the processor is configured to illuminate one of the plurality of probe holders (“Referring to FIG. 6, the main body 200 may include …a controller 220, .., a signal processor 240, an image processor 250, …, first to sixth holders 280-1 to 280-6, first to sixth object sensors 291-1 to 291-6, an object sensor sensing value processor 292,” [0075]. “The controller 220 may generate control signals to control the respective elements of the probe 100 and main body 200.” [0079]; “referring to FIG. 7B, the object sensor 291 may be implemented as a photo interrupter, which may include any sensor, such as … an LED sensor, etc., that includes a light source 291c and a light receiver 291d… if the probe 100 is held out of the holder 280, the light (1) irradiated from the light source 291c may be detected by the light receiver 291d.” [0108], Figs. 1-2, 6, 7B), Kim does not teach that   (1) the processor is configured to illuminate one of the plurality of probe holders in order to indicate one of the plurality of ultrasound probes (2) that is appropriate for a selected protocol.  
However, regarding feature (1), McLeod discloses sensor calibration devices and systems, which is analogous art. McLeod teaches that the processor (“a computerized system to activate and automate desired cleaning and calibration functions. By way of non-limiting example, a master control panel may be fitted with either a programmable logic controller (PLC) or a microprocessor that includes software for scheduling, initiating, and carrying out cleaning and calibration functions." [0013]”) is configured to illuminate one of the plurality of probe (“sensor/electrode") holders (“Sensor holder assemblies”) in order to indicate one of the plurality of probes (“One or more LEDs (which may be the same as or different from LEDs provided to allow the user or technician to visually inspect the electrode) can be included to provide a visual indicator—e.g. blinking, flashing, changing colors, etc.—of the status of a … calibration cycle, a sensor fault or upset condition (e.g. exceedance of probe slope), and the like” [0015]; “the system may further comprise a visual inspection device, mounted on or within the sensor holder assembly and positioned to enable a user to visually inspect the electrode tip. The visual inspection device may, but need not, comprise one or more selected from the group consisting of … at least one light-emitting diode (LED),” [0019]; “the system may further comprise a light-emitting diode configured to provide a visual indicator of an operating condition of the system. The operating condition may, but need not, be selected from the group consisting of … an in-progress calibration procedure, and a sensor fault condition.” [0039] The “blinking, flashing” illuminates one of the plurality of probe holders in order to indicate one of the plurality of probes with the “fault condition”).
Therefore, based on McLeod’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim to have the processor that is configured to illuminate one of the plurality of probe holders in order to indicate one of the plurality of ultrasound probes, as taught by McLeod, in order to facilitate visual inspections (McLeod: [0019]). In the combined invention of Kim and McLeod, probes are ultrasound probes.

Regarding feature (2), Kim modified by McLeod does not teach indicating one of the plurality of ultrasound probes that is appropriate for a selected protocol. 
However, Chamberlain discloses ultrasound imaging system with automatic configuration management and hinge mechanism, which is analogous art. Chamberlain teaches indicating one of the plurality of ultrasound probes (“selects a probe” [0097]) that is appropriate for a selected protocol (“the determined operating mode” [0097])(“At block 1506, the processor adjusts one or more component settings, signal processing … settings according to the determined operating mode. For example, the processor selects a probe and/or a transducer,” [0097]).
Therefore, based on Chamberlain’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim and McLeod to indicate one of the plurality of ultrasound probes that is appropriate for a selected protocol, as taught by Chamberlain, in order to facilitate ultrasound examination (Chamberlain: Abstract).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and McLeod as applied to claim 14, and further in view of Ben-Ezra (US 20100204617), hereinafter, Ben-Ezra, and Halmann et al (US 20210349211), hereinafter, Halmann.
Regarding claim 15, Kim modified by McLeod teaches the method of claim 14.
Kim modified by McLeod does not teach that the probe status is selected from the group consisting of (1) activated and (2) actively scanning. 
However, regarding feature (1), Ben-Ezra discloses ultrasonic probe with acoustic output sensing, which is analogous art. Ben-Ezra  teaches the probe status is activated (“the indication … comprises at least one indication selected from a group consisting of: a lit light emitting diode (LED),” [0029]. “A detection signal may include a binary indication of the existence or non-existence of acoustic energy, namely--a simple indication of the on or off status of probe (102)” [0069]).
Therefore, based on Ben-Ezra’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim and McLeod to have “activated” as the probe status, as taught by Ben-Ezra, in order to facilitate a simple indication of on/off status of a probe (Ben-Ezra : [0069]).
Regarding feature (2), Halmann discloses ultrasound imaging system and method for determining acoustic contact, which is analogous art. Halmann teaches that that the probe status is actively scanning (“In FIG. 8, the color-coded indicator 606 is all a first color to indicate that all of the scanning surface 107 of the ultrasound probe 106 has acoustic contact with the object being scanned at time T1. According to an embodiment, the first color may be green to indicate acoustic contact, but any other color may be used to indicate acoustic contact.” [0052]. “In FIG. 12, representing time T5, the color-coded indicator 606 is shown as a single color to indicate that 100% of the scanning surface 107 is in contact with the object being scanned.” [0054]).
Therefore, based on Halmann’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim, McLeod, and Ben-Ezra to have the probe status that is “actively scanning”, as taught by Halmann, in order to provide feedback to a user on probe contact during scanning (Halmann: [0054]).
Regarding claim 17, Kim modified by McLeod teaches the method of claim 16.
Kim modified by McLeod does not teach that the probe status is (1) activated and (2) the updated probe status is actively scanning. 
However, regarding feature (1), Ben-Ezra discloses ultrasonic probe with acoustic output sensing, which is analogous art. Ben-Ezra  teaches that he probe status is activated (“the indication … comprises at least one indication selected from a group consisting of: a lit light emitting diode (LED),” [0029]. “A detection signal may include a binary indication of the existence or non-existence of acoustic energy, namely--a simple indication of the on or off status of probe (102)” [0069]).
Therefore, based on Ben-Ezra’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim and McLeod to have “activated” as the probe status, as taught by Ben-Ezra, in order to facilitate a simple indication of on/off status of a probe (Ben-Ezra: [0069]).
Regarding feature (2), Halmann discloses ultrasound imaging system and method for determining acoustic contact, which is analogous art. Halmann teaches that that the updated probe status is actively scanning (“In FIG. 8, the color-coded indicator 606 is all a first color to indicate that all of the scanning surface 107 of the ultrasound probe 106 has acoustic contact with the object being scanned at time T1. According to an embodiment, the first color may be green to indicate acoustic contact, but any other color may be used to indicate acoustic contact.” [0052]. “In FIG. 12, representing time T5, the color-coded indicator 606 is shown as a single color to indicate that 100% of the scanning surface 107 is in contact with the object being scanned.” [0054]).
Therefore, based on Halmann’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim, McLeod, and Ben-Ezra to have the updated probe status that is “actively scanning”, as taught by Halmann, in order to provide feedback to a user on probe contact during scanning (Halmann: [0054]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and McLeod as applied to claim 14, and further in view of Durfee et al (US 20210059636), hereinafter, Durfee.
Regarding claim 18, Kim modified by McLeod teaches the method of claim 14.
Kim teaches receiving an updated probe status (“The controller 220 may determine whether the probe 100 held in is activated based on sensing values from the first to sixth electromagnetic wave sensors 295-1 to 295-6 arranged in the first to sixth holders 280-1 to 280-6” [0117], “the controller 220 determines that the probe 100 comes into contact with the object sensor k that corresponds to the holder k while the first to sixth object sensors 291-1 to 291-6 equipped in the first to sixth holders 280-1 to 280-6, respectively, are activated,” [0118], Figs. 1-2, 6, 7B).

Kim modified by McLeod does not teach controlling, with the processor, the plurality of light assemblies in order to not illuminate the one of the plurality of probe holders associated with the one of the plurality of ultrasound probes to convey the updated probe status.
However, Durfee discloses systems and methods for ultrasound probe needle tracking status indicators, which is analogous art. Durfee teaches controlling, with the processor, the plurality of light assemblies (“LEDs”) in order to not illuminate (“off” state,” [0094]), the light assemblies associated with the one of the plurality of ultrasound probes (40) to convey the updated probe status (“The LEDs of the ultrasound probe 40 can be independently operated for state (i.e., off and on) as well as intensity and color. FIG. 7A shows the left and right status indicator lights 140 and 142 in an “off” state,… a great variety of information can be indicated via the possible combinations of the controllable properties of the LEDs.  ” [0094]).
Therefore, based on Durfee’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim and McLeod to have the step of controlling, with the processor, the plurality of light assemblies associated with the one of the plurality of ultrasound probes in order to not illuminate to convey the updated probe status, as taught by Durfee, in order to facilitate conveying probe-related information such as a status (Durfee: [0094]).
In the combined invention of Kim, McLeod, and Durfee, the step is of controlling, with the processor, the plurality of light assemblies in order to not illuminate the one of the plurality of probe holders associated with the one of the plurality of ultrasound probes.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, McLeod, and Durfee as applied to claim 18, and further in view of Halmann et al (US 20210349211), hereinafter, Halmann.
Regarding claim 19, Kim modified by McLeod and Durfee teaches the method of claim 18.
Kim modified by McLeod does not teach that the probe status is (1) actively scanning and (2) the updated probe status is inactive. 
However, regarding feature (1), Halmann discloses ultrasound imaging system and method for determining acoustic contact, which is analogous art. Halmann teaches that that the probe status is actively scanning (“In FIG. 8, the color-coded indicator 606 is all a first color to indicate that all of the scanning surface 107 of the ultrasound probe 106 has acoustic contact with the object being scanned at time T1. According to an embodiment, the first color may be green to indicate acoustic contact, but any other color may be used to indicate acoustic contact.” [0052]. “In FIG. 12, representing time T5, the color-coded indicator 606 is shown as a single color to indicate that 100% of the scanning surface 107 is in contact with the object being scanned.” [0054]).
Therefore, based on Halmann’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim, McLeod, and Durfee to have the probe status that is “actively scanning”, as taught by Halmann, in order to provide feedback to a user on probe contact during scanning (Halmann: [0054]).
Regarding feature (2), Kim modified by McLeod does not that the updated probe status is inactive.
However, Durfee discloses systems and methods for ultrasound probe needle tracking status indicators, which is analogous art. Durfee teaches the updated probe status is inactive (“off” state,” [0094]) (“The LEDs of the ultrasound probe 40 can be independently operated for state (i.e., off and on)... FIG. 7A shows the left and right status indicator lights 140 and 142 in an “off” state,… a great variety of information can be indicated via the possible combinations of the controllable properties of the LEDs.” [0094]).
Therefore, based on Durfee’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kim, McLeod, and Durfee to have the updated probe status that is inactive, as taught by Durfee, in order to facilitate conveying probe-related information such as a status (Durfee: [0094]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/            Acting SPE, Art Unit 3793